          Case 2:18-cv-00120-ABJ Document 41 Filed 12/19/18 Page 1 of 3



Granite Peak Law, PLLC
Gregory G. Costanza, Esq.
P.O. Box 635
Bozeman, Montana 59771
Gregory@GranitePeakLaw.com
(406) 586-0576
Attorney for Plaintiff

                           IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

SCOTT WHITMIRE,

       Plaintiff,                                               Case 2:18-cv-00120-ABJ
                                                              Honorable Alan B. Johnson
v.

PHILLIP A. WOLF; KATHLEEN
CARRASCO (a/k/a KATHLEEN WOLF);                         JOINT STIPULATION OF DISMISSAL
BRADLEY A. WOLF; JENNIFER WOLF;                          OF DEFENDANTS THOMAS E. RICE
WOLF AUTO GROUP, LLC; ALLIANCE                                 AND NANCY K. RICE
CAPITAL GROUP, LLC; WOLF AUTO
CENTER, LLC; WOLF’S INTERSTATE
LEASING AND SALES, LLC; WOLF
AUTO CENTER JACKSON, LLC; WOLF’S
PINEDALE DODGE, LLC; WOLF’S
WHITEHALL FORD, LLC; DAVID
DELOACH; THOMAS E. RICE; NANCY
K. RICE and Does 1 through 10,

                         Defendants

_______________________________________


       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Scott Whitmire

and Defendants Thomas E. Rice and Nancy K. Rice, through counsel, hereby stipulate to the

dismissal of all claims against Defendants Thomas E. Rice and Nancy K. Rice by Plaintiff Scott

Whitmire, with each party to bear its own attorney's fees and costs.

       Plaintiff Scott Whitmire’s stipulation to dismiss Defendants Thomas E. Rice and Nancy K.

Rice from this action is based on the facts asserted in the Affidavit of Daniel Manson, attorney for




JOINT STIPULATION OF DISMISSAL                                                               Page 1
          Case 2:18-cv-00120-ABJ Document 41 Filed 12/19/18 Page 2 of 3



Defendants Thomas E. Rice and Nancy K. Rice, filed contemporaneously herewith and the

exhibits incorporated therein by reference.



Dated this 19th day of December, 2018.



                              Respectfully submitted,


                              On behalf of Plaintiff Whitmire:

                              By:     /s/ Gregory G. Costanza
                              Granite Peak Law, PLLC
                              Gregory G. Costanza, Esq.
                              PO Box 635
                              Bozeman, Montana 59771
                              Gregory@GranitePeakLaw.com
                              (o) 406-586-0576
                              Attorney for Plaintiff




                              On behalf of Defendants Thomas E. Rice and Nancy K. Rice:

                              By:     /s/ Daniel D. Manson

                              Daniel D. Manson
                              MANSON LAW FIRM, P.C.
                              P.O. Box 509
                              Butte, MT 59703
                              dan@mansonlawmt.com




JOINT STIPULATION OF DISMISSAL                                                       Page 2
          Case 2:18-cv-00120-ABJ Document 41 Filed 12/19/18 Page 3 of 3



                                  SIGNATURE CERTIFICATION
                                    CERTIFICATE OF SERVICE

       I hereby certify that the content of this document is acceptable to Dan Manson, counsel
for Defendants Thomas E. Rice and Nancy K. Rice, and that I have obtained Mr. Manson’s
authorization to affix his electronic signature to this document.

         On December 19th, 2018, I electronically filed the foregoing document with the Clerk of
the Court using the CM/ECF System. To the best of my knowledge, all counsel to be served in
this action, below, are registered CM/ECF users and will be served by the CM/ECF system.


                                                  /s/ Gregory G. Costanza


Philip A. Nicholas                                  M. Gregor Weisz
NICHOLAS & TANGEMAN                                 Scott Winsor Meier
170 North 5th Street                                PENCE & MACMILLAN
PO Box 928                                          1720 Carey Avenue, Suite 600
Laramie, Wyoming 82073-0928                         PO Box 765
T: (307) 742-7140                                   Cheyenne, WY 82003
F: (307) 742-7160                                   307/638-0386
Email: nicholas@wyolegal.com                        Fax: 307/634-0336
Attorney for Bradley A. Wolf, Jennifer Wolf and     gweisz@penceandmac.com
Wolf Auto Center LLC                                smeier@penceandmac.com
                                                    Attorneys for Defendant Phillip A. Wolf

Daniel D. Manson                                    Jeffrey Marc Boldt
MANSON LAW FIRM, P.C.                               L. Cooper Overstreet
P.O. Box 509                                        THE KUKER GROUP LLP
Butte, MT 59703                                     508 East 18th Street
Attorney for Defendants Thomas E. Rice and          Cheyenne, WY 82001
Nancy K. Rice                                       307/274-4444
                                                    Fax: 307/274-4443
                                                    jeffrey@kukerlaw.com
                                                    cooper@kukerlaw.com
                                                    Attorneys for Defendant David Deloach




JOINT STIPULATION OF DISMISSAL                                                                Page 3
